PER CURIAM:
This claim was submitted for decision on the agreed facts set forth in a written stipulation which revealed that during the year 1971, respondent performed work on Project 6811 on Kanawha County Route 1/4 known as Angel Fork Road in Jefferson District; that respondent’s work blocked a stream on the property of the claimant causing periodic flooding; that claimant’s property was also damaged by a slip caused by work on the project; that respondent had knowledge of the conditions caused by its work but failed to take corrective measures; that claimant employed Lovell Johnson to perform corrective work at a cost of $1,200.00. By reason of the foregoing and believing that liability exists on the part of the respondent, the Court makes an award in favor of the claimant in the amount of $1,200.00.
Award of $1,200.00.